Detailed Action
1. 	This Action is in response to Applicant's patent application filed on March 12, 2020. Claims 1-20 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record Shannon et. al. discloses at paragraph 72: the received user response data and location data may be analyzed to generate a user prediction.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “splitting the data records into datasets, each dataset comprising a part of the data records; generating a machine learning model using each of the datasets, the machine learning model outputting one or more predicting features having influence in predicting the response value for each of the datasets; determining an important feature based on the one or more predicting features.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	BREEDVELT-SCHOUTEN; Ilse et al. (US 20200233542 A1) discloses at paragraph 164: visualization features realized via AI and predictive analytics including with machine learning can facilitate the use of a user interface displayed on a mobile handheld.
	Xue; Zehao et al. (US 10643104 B1) discloses at column 16 lines 18-22: the computing device may input the media content item into the machine learning model and determine, based on the prediction that is output, whether or not the media content item comprises food.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
April 27, 2022